             Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 1 of 14



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

  INTEGRAND ASSURANCE COMPANY                      CIVIL No.: 19-cv-01111(DRD)

  Plaintiff
                                                   RE:
  v.
                                                   INJUNCTION AND DAMAGES FOR
  EVEREST REINSURANCE COMPANY;                     BREACH OF ANTITRUST LAWS;
  ODYSSEY REINSURANCE COMPANY;                     INSURANCE     CODE;     UNFAIR
  CATLIN (XL CATLIN) UNDERWRITING                  COMPETITION;     DECLARATORY
  INC., MIAMI ON BEHALF OF LLOYD’S                 JUDGMENT;    COLLECTION   AND
  SYNDICATE 2003, LONDON; SWISS                    DAMAGES
  REINSURANCE AMERICA CORPORATION
  ARMONK; ALLIED WORLD RE ON BEHALF                JURY TRIAL REQUESTED
  OF LLOYD’S SYNDICATE 2232, LONDON;
  MS AMLIN UNDERWRITING LIMITED
  (AML2001), AS THE LONDON MARKET
  LEADER FOR LLOYD’S SYNDICATES:
  AFB0623, FB2623, CSL1084, MMX2010,
  CNR2088, MAP2791, ARK4020, AND
  VSM5678;   ASPEN   INSURANCE    UK
  LIMITED TRADING AS ASPEN RE
  LONDON,       ENGLAND;     LIBERTY
  SPECIALTY SERVICES LTD LIB 4472,
  PARIS OFFICE UNDERWRITING FOR AND
  ON BEHALF OF LLOYD’S SYNDICATE 4472

  Defendants

             MOTION TO DISMISS AND PETITION TO COMPEL ARBITRATION

TO THE HONORABLE COURT:

         COME NOW the co-defendants, Catlin (XL Catlin) Underwriting Inc., For and On

Behalf of Lloyd’s Underwriting Syndicate No. 2003, MS Amlin Underwriting Limited, For and

On Behalf of Lloyd’s Underwriting Syndicate No. 2001, Aspen Insurance UK Limited, and

Liberty Specialty Services Ltd., For and On Behalf of Lloyd’s Syndicate No. 4472 (hereinafter,

collectively, referred to as the “Appearing Defendants”), through the undersigned attorneys, and

respectfully STATE and PRAY as follows:


65163264-1
          Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 2 of 14



    I.      FACTUAL BACKGROUND

         Catlin (XL Catlin) Underwriting Inc.1 and Aspen Insurance UK Limited executed with

Integrand Assurance Company (“Integrand”) the Commercial Property Quota Share Reinsurance

Agreement number B110817IB11068 (“QS Agreement”), with effective date on May 1, 2017.

         On the other hand, Catlin (XL Catlin) Underwriting Inc.2, MS Amlin Underwriting

Limited3, Aspen Insurance UK Limited, and Liberty Specialty Services Ltd.4, executed with

Integrand the Commercial Catastrophe Excess of Loss Reinsurance Agreement number

B110817IB11061 (“XOL Agreement”), with effective date on May 1, 2017.

         Both the QS Agreement and the XOL Agreement contain identical Right of Inspection and

Arbitration clauses.

         Integrand acknowledged the reinsurer’s Right of Inspection. See Docket 11, at ¶ 17:

“…more than nine (9) months since a first audit of Integrand’s records”; and at ¶ 18: “Defendants

who have audited the claims made by Integrand have shared their audit results with each other […]

Notwithstanding that some of them have already undertaken such audit procedures of the relevant

claims …”.

         Integrand also acknowledged the existence of the Arbitration Clause, and cited its text,

which is not in controversy, as follows:

                                             ARBITRATION

    1. Disputes arising out of this Agreement or concerning its interpretations or validity,
       whether arising before or after its termination, shall be referred to arbitration. This
       Arbitration shall be a condition precedent to the commencement of any action at
       law.



1
  For and On Behalf of Lloyd’s Underwriting Syndicate No. 2003.
2
  For and On Behalf of Lloyd’s Underwriting Syndicate No. 2003.
3
  For and On Behalf of Lloyd’s Underwriting Syndicate No. 2001.
4
  For and On Behalf of Lloyd’s Syndicate No. 4472.



                                                  265163264-1
        Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 3 of 14



   2. Each party shall appoint an Arbitrator and the two so named shall, before they
      enter upon the Arbitration, appoint an Umpire. In the event of one party failing to
      name an Arbitrator within 30 (thirty) days of the other party it in writing to do so,
      or in the event of the Arbitrators failing to appoint an Umpire within 30 (thirty)
      days of their own appointments, the said Arbitrator and/or Umpire shall be
      appointed by the President of the Chamber of Commerce in the city where the
      Arbitration takes place.

   3. The Arbitrators and Umpire shall be disinterested current or retired executive
      officers of insurance or reinsurance companies or Underwriting Members at
      Lloyd's. The Court of Arbitration shall be in San Juan, Puerto Rico, unless some
      other place is mutually agreed upon by the parties in this Agreement.

   4. Within 30 (thirty) days after the appointment of the Umpire, the Arbitrators and
      Umpire shall meet, and determine a timely period for discovery, discovery
      procedures and schedules for hearings. Should the two Arbitrators fail to agree,
      then the matter in dispute shall be referred to the Umpire. The Arbitrators and
      Umpire shall make their award with a view to effecting the general purposes of this
      Agreement. They may abstain from judicial formalities and from strictly following
      the rules of law and shall make their decision according to the practice of the
      reinsurance business.

   5. The Arbitrators or Umpire shall give an award in writing within 60 (sixty) days of
      the hearing or, if no hearing is held, the submission of all evidence by the parties.
      The award agreed upon by the two Arbitrators or by the majority of the Arbitrators
      and the Umpire shall be final and binding on both parties. The costs of Arbitration
      shall be paid as the Court of Arbitration directs. If either of the parties should fail
      to carry out any award the other may apply for its enforcement to a court of
      competent jurisdiction in a territory in which the party in default is domiciled or
      has assets or carries on business.

   6. If an Arbitrator or Umpire, subsequent to his appointment, is unwilling or unable
      to act, a new Arbitrator or Umpire shall be appointed in his stead by the
      aforementioned procedure.

       The Appearing Defendants exercised their contractual Right of Inspection as to Integrand’s

records, books, and accounts after identifying certain issues and/or inconsistencies with the

distribution of losses between hurricanes Irma and María related to Integrand’s cash calls. See

Amended Verified Complaint [Docket 11], at ¶¶ 3, 4, 17, and 18.

       Nonetheless, the Appearing Defendants encountered resistance from Integrand in

providing all the requested information/documents that were necessary for them to properly assess



                                             365163264-1
         Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 4 of 14



their liabilities under the QS and XOL Agreements and, therefore, to be in position to issue further

payments thereunder.

       The Appearing Defendants have also exercised their contractual right to Arbitration by

serving a Notice of Arbitration upon Integrand.

   II. PROCEDURAL BACKGROUND

       On January 31st, 2019, Integrand filed a Verified Complaint against several defendants,

including the Appearing Defendants, before the Puerto Rico Court of First Instance, San Juan Part,

civil case SJ2019CV1015 (“State Complaint”). See Docket 8-1. In sum, Integrand alleged that it

incurred losses as a result of the passing of hurricanes Irma and Maria over Puerto Rico for which

it sought compensation pursuant to certain reinsurance agreements executed with the defendants.

Integrand alleged that, notwithstanding its requests, the defendants colluded among them to delay

the payments; thus, causing it harm. Moreover, it referenced the audits made by some of the

defendants as purported proof of their sinister plot. Id, at ¶14-17.

       As a result, Integrand asserted causes of action: (1) for the issuance of an injunction

pursuant to the Puerto Rico Antitrust Law (“PRAL”), Act 77 of June 25, 1964; (2) for treble

damages pursuant to the PRAL; (3) for damages pursuant to Article 1802 of the Puerto Rico Civil

Code; (4) for declaratory judgment as to the nullity of the Arbitration Clause in the reinsurance

agreements; (5) for the specific performance of the reinsurance agreements by the issuance of

payments requested by Integrand thereunder; and (6) for damages due to breach of the reinsurance

agreements. Id, at ¶21-47.

       Before the defendants were served with summons as to the State Complaint, on February

4th, 2019, Odyssey Reinsurance Company (“Odyssey”) filed a Notice of Removal of civil case




                                              465163264-1
            Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 5 of 14



SJ2019CV1015 to the United States District Court for the District of Puerto Rico (“USDC-PR”),

civil number 19-01111. See Docket 1.

           On February 17th, 2019, Integrand filed an Amended Verified Complaint whereby, in sum,

it: (1) amended MS Amlin’s name to read MS Amlin Underwriting Limited; (2) albeit with some

minor changes, restated its allegations against the defendants; and (3) included a request for

injunction pursuant to the provisions of the Sherman Antitrust Act of 1890 and the Clayton Act,

and a request for treble damages pursuant to the provisions of the Clayton Act. See Docket 11.

           Considering that all defendants consented to the removal of the State Complaint number

SJ2019CV1015 to the USDC-PR, on March 12, 2019, the Court granted them until April 11, 2019

to file their answers/responsive pleadings. See Docket 40.

           For the reasons that will be discussed below, the Appearing Defendants move the Court to

dismiss the Amended Verified Complaint and to compel the arbitration of all the causes of action

therein set forth by Integrand.

    III.       DISCUSSION

           The Appearing Defendants sustain that the Arbitration Clause is valid and enforceable and,

because all the causes of action set forth by Integrand in the Amended Verified Complaint [Docket

11] are arbitrable, this Honorable Court should dismiss the instant action, and compel their

arbitration.

               A. The Arbitration Clause is valid and enforceable

           Integrand attempts to circumvent the application of the Arbitration clause by challenging

its validity on the grounds that: (1) it does not provide a mechanism to resolve Everest Reinsurance

Company’s (“Everest”) and Odyssey’s objections to the qualifications of Integrand’s proposed

arbitrator; (2) it is ambiguous and does not conform to the current needs of the insurance industry;




                                               565163264-1
         Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 6 of 14



(3) the rebus sic stantibus doctrine applies; and (4) because it is contrary to morals and public

order, inasmuch as it states that the arbitrators and umpire “may abstain (…) from strictly following

the rules of law and shall make their decision according to the practice of the reinsurance business”

and, therefore, violates Article 1207 of the Puerto Rico Civil Code, P.R. Laws Ann., Tit. 31 §3372

       The first ground set forth by Integrand for the annulment of the Arbitration Clause refers

to its arbitration proceedings with Everest and Odyssey. Since the Appearing Defendants have

commenced a separate arbitration proceeding, and there is currently no issue between them and

Integrand regarding the appointment of arbitrators, this argument is irrelevant to determining the

validity of the Arbitration Clause between them.

       In any event, the Appearing Defendants reject Integrand’s argument that the Arbitration

Clause’s alleged deficiency warrants its annulment because Section 5 of the Federal Arbitration

Act (“FAA”) specifically addresses the matter and provides as follows:

       If in the agreement provision be made for a method of naming or appointing an
       arbitrator or arbitrators or an umpire, such method shall be followed; but if no
       method be provided therein, or if a method be provided and any party thereto shall
       fail to avail himself of such method, or if for any other reason there shall be a lapse
       in the naming of an arbitrator or arbitrators or umpire, or in filling a vacancy, then
       upon the application of either party to the controversy the court shall designate and
       appoint an arbitrator or arbitrators or umpire, as the case may require, who shall
       act under the said agreement with the same force and effect as if he or they had
       been specifically named therein; and unless otherwise provided in the agreement
       the arbitration shall be by a single arbitrator.

(Emphasis ours). See 9 U.S.C.A § 5.

       In light of the above, if a controversy arises between the parties to an arbitration proceeding

regarding the appointment of arbitrators, the FAA mandates that, upon request by either party, the

court shall designate and appoint the arbitrator or arbitrators. Therefore, Integrand’s request for

the annulment of the Arbitration Clause on the first ground is not only irrelevant to the Appearing




                                             665163264-1
         Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 7 of 14



Defendants but also meritless, insofar as the provisions of the FAA cure the Arbitration Clause’s

alleged deficiency.

       The second ground set forth by Integrand is completely unsupported and equally meritless.

Integrand alleges that the Arbitration Clause is ambiguous but fails to identify any conflicting

interpretations of the same, and also alleges that the Arbitration Clause does not conform to the

current needs of the insurance industry but fails to identify which “needs” it refers to. Regardless

of Integrand’s failure to support these arguments, to the extent that they relate to the alleged

deficiency in the Arbitration Clause as to the appointment of arbitrators, the Appearing Defendants

reject Integrand’s position for the same reasons stated above – i.e. the matter is specifically

addressed by the provisions of the FAA.

       The third ground set forth by Integrand—the applicability of the rebus sic stantibus

doctrine—also fails to defeat the validity of the Arbitration Clause. Pursuant to this doctrine, a

court may adjust a debtor’s obligation or rescind a contract when unforeseeable circumstances

render strict compliance with the contract unfair. William L. Bonnell Co., Inc. v. Gandara, 714

F.Supp.2d 272 (2010). For this exceptional remedy to apply, the following requirements must be

met: (1) the contract must be executory, meaning that performance is not rendered until sometime

after the formation of the contract; (2) the change in circumstances arises after the parties entered

into the agreement; (3) the change is both unforeseeable and of indefinite duration; (4) the change

results in an extraordinary difficulty or aggravation of the conditions surrounding the concession

to be made by the debtor, so that it becomes significantly more costly for him to comply with his

contractual obligation; and (5) the interested party must petition the court for relief. Id., at 275.

The doctrine, however, does not apply to contracts that are fundamentally speculative in nature.

Id.




                                             765163264-1
         Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 8 of 14



        We must first note that the reinsurance agreements are, by their very nature, speculative

contracts, insofar as they transfer the financial risk relating to determinable contingencies foreseen

in the contract – such as hurricanes. See Amended Verified Complaint [Docket 11] at ¶¶ 1 and 2.

This quality alone precludes the applicability of the rebus sic stantibus doctrine to the instant case.

Nonetheless, we also note that Integrand is not a debtor under the reinsurance agreements—rather,

a creditor—and that it failed to identify any unforeseeable change in circumstances that resulted

in aggravated conditions that make it unduly burdensome for it to comply with its contractual

obligation.

        Because the purpose of arbitration is to reduce costs and promote the expeditious resolution

of disputes, AT&T Mobility LLC v. Concepcion, 563 U.S. 333, at 346 (2011), even when

Integrand is not a debtor and failed to identify any unforeseeable change, aggravated conditions,

or undue burden, the reality is that arbitration of its causes of action would entail a contrary result

– namely, more relaxed conditions to promote and facilitate the parties’ compliance with their

contractual obligations. Consequently, the requirements for the rebus sic stantibus doctrine to

apply and for its exceptional remedy to be granted are clearly not met, and Integrand cannot invoke

it in the instant case.

        The fourth ground set forth by Integrand – that the Arbitration Clause is contrary to morals

and public order, inasmuch as it states that the arbitrators and umpire “may abstain (…) from

strictly following the rules of law and shall make their decision according to the practice of the

reinsurance business” and, therefore, violates Article 1207 of the Puerto Rico Civil Code – also

fails to defeat the Clauses’ validity.

        Section 2 of the FAA, 9 U.S.C.A § 2, provides that:

        [a] written provision in any […] contract evidencing a transaction involving
        commerce to settle by arbitration a controversy thereafter arising out of such



                                              865163264-1
         Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 9 of 14



        contract or transaction involving commerce to settle by arbitration a controversy
        thereafter arising out of such contract or transaction, or the refusal to perform the
        whole or any part thereof, or an agreement in writing to submit to arbitration an
        existing controversy arising out of such a contract, transaction, or refusal, shall be
        valid, irrevocable, and enforceable, save upon such grounds as exist at law or in
        equity for the revocation of any contract.

        The Supreme Court of the United States has described Section 2 of the FAA as reflecting

both a liberal federal policy favoring arbitration and the fundamental principle that arbitration is a

matter of contract. AT&T Mobility LLC, 563 U.S., at 339. While the Court recognized that Section

2’s saving clause preserves generally applicable contract defenses, it emphasized that it is not

intended to preserve state-law rules that stand as an obstacle to the accomplishment of the FAA’s

objectives. Id., at 339.

        The purpose of the FAA is to ensure the enforcement of arbitration agreements according

to their terms to facilitate streamlined proceedings. Id., at 344. To that end, the parties may agree

(1) to limit the issues subject to arbitration, (2) to arbitrate according to specific rules, and/or (3)

to limit with whom they will arbitrate their disputes. Id., at 345. This informality is desirable

because it reduces costs and promotes the expeditious resolution of disputes. Id., at 346.

        The Arbitration Clause provides that the “Arbitrators and Umpire shall make their award

with view to effecting the general purposes of [the] Agreement” and may abstain from “strictly

following the rules of the law and shall make their decision according to the practice of the

reinsurance business”. Nothing in said language deviates from the federal public policy favoring

arbitration and allowing the parties to a contract—especially, sophisticated parties, such as the

Appearing Defendants and Integrand—to choose the rules that will apply to the proceeding in

order to reduce costs and achieve the speedy resolution of disputes. Moreover, because federal law

preempts state law, the provisions of the FAA render the general provisions of Article 1207 of the

Puerto Rico Civil Code inapplicable to this matter. AT&T Mobility LLC, 563 U.S., at 341 (“a



                                               965163264-1
         Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 10 of 14



court may not ‘rely on the uniqueness of an agreement to arbitrate as a basis for state-law holding

that enforcement would be unconscionable, for this would enable the court to effect what … the

state legislature cannot’.”).

         In any event, provisions such as the above-cited portion of the Arbitration Clause which

allows the Arbitrator and Umpires to abstain from “strictly following the rules of the law and shall

make their decision according to the practice of the reinsurance business” are commonly referred

to as “honorable engagement” provisions and their validity has been upheld by the Court of

Appeals for the First Circuit. See First State Ins. Co. v. National Cas. Co., 781 F.3d 7 (1st Cir.

2015).

         Considering that none of Integrand’s arguments defeat the validity of the Arbitration

Clause, this Court should enforce the parties’ agreement to arbitrate and, thus, compel the

arbitration of all the causes of action set for by Integrand in the Amended Verified Complaint

[Docket 11].

            B. All the causes of action set forth by Integrand in the Amended Verified
               Complaint [Docket 11] are arbitrable and, therefore, should be referred to
               arbitration.

         To compel arbitration, the Appearing Defendants must demonstrate: (1) that a valid

agreement to arbitrate exists; (2) that they are entitled to invoke the arbitration clause; (3) that the

other party is bound by that clause; and (4) that the claim asserted comes within the clause's scope.

Grand Wireless, Inc. v. Verizon Wireless, Inc., 748 F.3d 1 (1st Cir. 2014). Having established the

validity and enforceability of the Arbitration Clause, we will now establish that the claims asserted

by Integrand in the Amended Verified Complaint [Docket 11] fall within the clause’s scope.

         When determining whether a certain matter should be referred to arbitration, the court

should conduct its analysis “with the federal policy in favor of arbitration in mind, such that, ‘as




                                              1065163264-1
        Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 11 of 14



with any other contract, the parties’ intentions control, but those intentions are generously

construed as to issues of arbitrability’.” Grand Wireless, Inc., 748 F.3d., at 7, citing Mitsubishi

Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614 (1985). The Court of Appeals for the

First Circuit reiterated that “[a]t minimum, this policy requires that ‘ambiguities as to the scope of

the arbitration clause itself must be resolved in favor of arbitration’”. Grand Wireless, Inc. 748

F.3d., at 7, citing PowerShare, Inc. v. Syntel, Inc., 597 F.3d 10 (1st Cir. 2010).

       In pertinent part, the Arbitration Clause provides as that “[d]isputes arising out of this

Agreement or concerning its interpretations or validity, whether arising before or after its

termination, shall be referred to arbitration. This Arbitration shall be a condition precedent to the

commencement of any action at law.” See Amended Verified Complaint [Docket 11], at ¶ 42.

       In its Amended Verified Complaint, Integrand alleged that it had incurred losses as a result

of the passing of hurricanes Irma and Maria over Puerto Rico for which it sought compensation

pursuant to the reinsurance agreements executed with the defendants. Integrand alleged that,

notwithstanding its requests, the defendants colluded among them to delay payments to Integrand;

thus, causing it harm. See Docket 11, at ¶¶14-23. Moreover, it referenced the audits made by

some of the defendants as purported proof of their plot. Id., at ¶19.

       As a result, Integrand asserted causes of action (1) for the issuance of an injunction,

pursuant to the Puerto Rico Antitrust Law (“PRAL”), as well as the Sherman Antitrust Act of 1890

and the Clayton Act; (2) for treble damages, pursuant to the PRAL and the Clayton Act; (3) for

damages, pursuant to Article 1802 of the Puerto Rico Civil Code; (4) for the specific performance

of the reinsurance agreements by the issuance of payments requested by Integrand thereunder; and

(6) for damages due to breach of the reinsurance agreements. Id., at ¶¶24-39, 49-56.

       Consequently, the basis of Integrand’s claim is the alleged delay in payments by the




                                             1165163264-1
           Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 12 of 14



defendants under the reinsurance agreements, and the primary remedy requested is the payment of

the outstanding amounts. In plain terms, Integrand just wants to get paid. However, per Integrand’s

own allegations5, some of the defendants, including the Appearing Defendants, exercised their

contractual Right of Inspection as to Integrand’s records, books, and accounts after identifying

certain issues and/or inconsistencies with the distribution of losses between hurricanes Irma and

María related to Integrand’s cash calls. The review has not been completed as it has been frustrated

by Integrand’s own actions.

           Without a doubt this constitutes a dispute arising out of the reinsurance agreement that is

within the purview of the Arbitration Clause, regardless of how Integrand chooses to disguise it in

its attempt to circumvent the Clauses’ applicability. Therefore, although Integrand purports to

assert causes of action under federal and state antitrust laws, because the underlying dispute is

arbitrable, the entirety of the claim is arbitrable – especially considering that the Arbitration Clause

does not exempt antitrust matters from its application and that any doubt concerning the scope of

arbitrable issues is to be resolved in favor or arbitration. Mitsubishi Motors Corp., 473 U.S., at

627, 629. Nonetheless, even assuming arguendo that Integrand’s claim could be classified as an

antitrust claim, the Supreme Court of the United States and the Court of Appeals for the First

Circuit have determined that antitrust matters are arbitrable.

           In Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614 (1985), the

Supreme Court of the United States reasoned as follows in ruling in favor of the arbitrability of

antitrust claims:

           As international trade has expanded in recent decades, so too has the use of
           international arbitration to resolve disputes arising in the course of that trade. The
           controversies that international arbitral institutions are called upon to resolve have
           increased in diversity as well as in complexity. Yet the potential of these tribunals

5
    See Amended Verified Complaint [Docket 11] at ¶¶ 3,4, and 19.



                                                   1265163264-1
        Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 13 of 14



       for efficient disposition of legal disagreements arising from commercial relations
       has not yet been tested. If they are to take a central place in the international legal
       order, national courts will need to “shake off the old judicial hostility to
       arbitration,” […], and also their customary and understandable unwillingness to
       cede jurisdiction of a claim arising under domestic law to a foreign or transnational
       tribunal. To this extent, at least, it will be necessary for national courts to
       subordinate domestic notions of arbitrability to the international policy favoring
       commercial arbitration.

(emphasis ours). Mitsubishi Motors Corp., 473 U.S., at 638-639.

       Following the above-referenced ruling, in Seacoast Motors of Salisbury, Inc. v.

DaimlerChrysler Motors Corp., 271 F.3d 6 (1st Cir. 2001), the United States Court of Appeals for

the First Circuit reasoned as follows in favor of the arbitrability of antitrust claims:

       There is no question here of an advance waiver of antitrust claims; arbitration
       clauses do not eliminate substantive rights but submit them for resolution in an
       arbitral, rather than a judicial forum. […] And while some antitrust cases do
       involve large issues in which the public has an interest, others are essentially
       business quarrels peculiar to the parties. For those in the former category,
       government agencies remain free to pursue the defendant regardless of private
       actions, whether before courts or arbitrators.

(emphasis ours). Seacoast Motors of Salisbury, Inc., 271 F.3d, at 11.

       Considering the validity and enforceability of the Arbitration Clause, and because all the

causes of action set forth by Integrand in the Amended Verified Complaint [Docket 11] are

arbitrable, this Honorable Court should dismiss the instant action and compel their arbitration.

       WHEREFORE, the Appearing Defendants respectfully request that this Honorable Court

grants their motion and, consequently, dismisses the Amended Verified Complaint [Docket 11]

and compels the arbitration of the all causes of action therein set forth by Integrand, together with

all such additional remedies and orders as the Court deems just and proper.

       RESPECTFULLY SUBMITTED,

       In San Juan, Puerto Rico, this 9th day of April of 2019.




                                              1365163264-1
        Case 3:19-cv-01111-DRD Document 56 Filed 04/09/19 Page 14 of 14



       WE HEREBY CERTIFY that on this date, we electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to all counsel who have filed appearances in this case.



                                      SALDAÑA, CARVAJAL & VÉLEZ-RIVÉ, P.S.C.
                                      166 Ave. De La Constitución
                                      San Juan, Puerto Rico 00901
                                      Tel.: (787) 289-9250
                                      Fax: (787) 289-9253

                                      s/ Ian P. Carvajal
                                      Ian P. Carvajal, Esq.
                                      USDC-PR No.: 212003
                                      E-mail: icarvajal@scvrlaw.com

                                      s/ Angel E. Rotger Sabat
                                      Angel E. Rotger-Sabat, Esq.
                                      USDC-PR No.: 208601
                                      E-mail: arotger@scvrlaw.com

                                      s/ Xaymara Colón González
                                      Xaymara Colón-González, Esq.
                                      USDC-PR No.: 231405
                                      E-mail: xcolon@scvrlaw.com

                                      Attorneys for Defendants: Catlin (XL Catlin) Underwriting
                                      Inc., MS Amlin Underwriting Limited, Aspen Insurance UK
                                      Limited, and Liberty Specialty Services Ltd.




                                            1465163264-1
